          Case 8-20-08046-ast        Doc 8   Filed 04/15/20     Entered 04/15/20 17:46:20




ROSEN & ASSOCIATES, P.C.
Counsel to Arvind Walia
747 Third Avenue
New York, NY 10017-2803
(212) 223-1100
Sanford P. Rosen
Paris Gyparakis

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
 In re:
                                                              Chapter 11
 ORION HEALTHCORP INC. et al.,

                        Debtors.                              Case No. 18-71748 (AST)
 HOWARD M. EHRENBERG, AS LIQUIDATING
 TRUSTEE OF THE JOINTLY ADMINISTERED
 BANKRUPTCY ESTATES OF ORION
 HEALTHCORP, INC. AND CONSTELLATION
                                                              Adv. Proc. No. 20-08046 (AST)
 HEALTHCARE TECHNOLOGIES, INC.,

                        Plaintiff,
 v.

 JOHN JOHNSTON, DAVID ANDREW CLARK,
 MOSHE “MARK” MENACHEM FEUER, SIR
 RODNEY MALCOLM ALDRIDGE, SHAWN H.
 ZIMBERG, JOSEPH A. SEALE, TRUC TO,
 JOHN ESPOSITO, MARK BELLISIMO,
 CLIONA SOTIROPOULOS, ARVIND WALIA,
 DALE BRINKMAN, MELODIE KRALJEV, and
 ALON P. BARAM,

                        Defendants.


           NOTICE OF APPEARANCE & REQUEST FOR SERVICE OF PAPERS

                PLEASE TAKE NOTICE that pursuant to section 1109(b) of title 11 of the United

States Code, 11 U.S.C. §§ 101 et seq. (the “Bankruptcy Code”) and Rules 9010 and 2002 of the

Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), Rosen & Associates, P.C.

hereby enters its appearance as counsel to Defendant Arvind Walia in the above-captioned

proceeding, and hereby requests, pursuant to Bankruptcy Rules 2002, 3017, and 9007 and sections
        Case 8-20-08046-ast       Doc 8    Filed 04/15/20      Entered 04/15/20 17:46:20




342 and 1109(b) of the Bankruptcy Code, that copies of all notices and pleadings given or filed,

or required to be given or filed in this proceeding be given and served upon counsel at the following

address:

                       ROSEN & ASSOCIATES, P.C.
                       747 Third Avenue
                       New York, NY 10017-2803
                       (212) 223-1100
                       Attn: Sanford P. Rosen, Esq.
                             Paris Gyparakis, Esq.

               PLEASE TAKE FURTHER NOTICE that pursuant to section 1109(b) of the

Bankruptcy Code, the foregoing request includes not only the notices and papers referred to in the

provisions of the Bankruptcy Code and Bankruptcy Rules specified above, but also, without

limitation, any notice, hearing date, application, complaint, demand, motion, petition, pleading or

request, whether formal or informal, written or oral and whether transmitted or conveyed by mail,

delivery, telephone, facsimile or otherwise filed or given with regard to the related bankruptcy

case.

Dated: New York, New York
       April 15, 2020


                                                     ROSEN & ASSOCIATES, P.C.
                                                     Counsel to Arvind Walia

                                                     By:
                                                               Paris Gyparakis
                                                     747 Third Avenue
                                                     New York, NY 10017-2803
                                                     (212) 223-1100




                                                 2
